Title: To Thomas Jefferson from William Short, 27 February 1825
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Feb: 27. 1825
I have already had the pleasure of acknowleging & thanking you for your gratifying favor of the 8th ulto a most clear & instructive exhibition of a subject with which I was of course little acquainted. My letter was of the 19th of Jany the last I have written except one of the 8th inst.—I allow myself to give you the present trouble only on account of the occasion, which induces me to take the chance of serving the University; being most sincerely attached to it not only as your child, but as the probable parent of a numerous progeny that will hereafter serve & illustrate our native State.It is with this view that I inform you of the circumstance of two Professors from the University of Basle having been thrown on our coast—I will state all that I know on the subject, although it is but little, that you may judge for yourself whether it will be worth your while to ask for further information, in which case it will give me great pleasure to serve you in any way you may command.As I understand, from conversing with them once or twice, they are natives, one of Hesse the other of Basle, where he commenced his career. The Hessian was I think, first  a Professor in one of the German Universities. In consequence of his political principles, he found it was prudent to se depayser. He went to Basle, where he became the Professor of Civil Law in their University—The police of the Holy Alliance, in consequence of its present superintending care of education, did not lose sight of him. And very soon the Government of Basle received first an intimation & then an order to deliver up the Hessian & also another of their own Professors. All that this atom of a government could do, they did. This was to remonstrate in the first instance, & when they found their remonstrance of no avail, then to give notice to the Professors & to advise their seeking their own safety. This they immediately did, taking their route through France to Havre, where they embarked for this country as the safest asylum to the persecuted.They both arrived here some two or three months ago, & as I suppose without any other resources then what they carry within themselves. It was taken for granted they would be glad to be employed in their professional line. One of them, Professor at Basle of the ancient languages & of antiquities, has received a call to Northampton in Massachusetts where there is an Academical institution established. I have not heard how far he is satisfied with them or they with him.I do not recollect whether a Professorship of Civil Law entered into your circle for the University—If it does I have thought it possible you might find it advisable to avail yourself of this boon cast on our shores by the holy Alliance. You are not to understand me as recommending to you this Professor. In the first place I am not sufficiently acquainted with him to judge of his capacity—& in the second place, if I were, I do not hold myself to be a competent judge of the subject of Civil Law as taught in the schools.Duponceau has seen more of him than any other person here, & he is besides more capable than any other of appreciating him. I have asked him candidly what he thought of his talents in the line of his profession, & this without letting him know that I had any intention of writing to you or any other on the subject. I have no doubt from his answer to me, & from what I have heard him say on other occasions, that he estimates his talents very highly & thinks he would be a great acquisition to any University.It would be still better however perhaps that you should see him & judge for yourself—& to that end it would be worth the University paying the expence of his journey to Charlottesville—This could be but a very trifle, & I have no doubt he would be glad to undertake the journey in that way—And should he answer your purpose you might certainly obtain his services on the most moderate terms. Besides he would be able to add the German language if that is not provided for by the Professor you have already.There would probably be one inconvenience to be submitted to for a short time—a want of knowlege of the language of the Country—but if I may judge from the progress he has already made it would be but for a short time—He is now residing in a family where that language only is spoken & applying himself to the acquisition of it—At each time that I see him at the interval of two or three weeks I have remarked a sensible improvement in his mode of expressing himself. He is still young enough to make himself perfectly master of the language as well to speak or to write it.I have been much gratified & relieved by seeing announced the safe arrival of the three remaining Professors—It is but a short time ago that I received a letter from Virginia in which it was said that there existed much uneasiness on their account, in consequence of the length of time which it was known they had been at sea. I offer you my most sincere congratulations on this event & my best wishes as for every success attending the University which you & its best friends may desire—I pray that your health may continue & enable you to see with satisfaction the growing prosperity of this Institution under your fostering care.Ever your friend & faithful servantW: Short